DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does the claim fall within one of the statutory categories?

  Yes Claim 11 is directed towards a method.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? 

 Yes, the claim is directed to an abstract idea.

With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

The process in claims 11 is a mental process that can be practicably performed in the human mind, or with the aid of pen and paper, and, furthermore, contains aspects of methods of organizing human activity and as such is directed toward and abstract idea.  The claim consists of determining whether a segment of an overall route is restricted, this is similar to a human being reading a map to determine if a certain road is closed or restricted. Determining an initial trajectory is similar to a human reading a map and determining a favorable initial trajectory based on restrictions on the roads. Determining a plurality of possible paths is similar to a human being reading a map to determine multiple routes to a destination. Determining a kinematic feasibility of each path according to a kinematic model of the vehicle is similar to a human determining based on the size of the vehicle and turn radius if it will be able to drive or turn on a road with a certain curvature, this could also be considered a mathematical equation by using a kinematic model and plugging vehicle sizes and road curvature values into the equation. Selecting a given one possible path based on kinematic feasibility and hierarchy of rules is similar to a human being choosing a favorable route based on the calculation. Generatin a final trajectory is similar to a human being generating the final trajectory based on selecting the best route. Notably, the claim does not positively recite any limitations regarding actual determination of the attitude of the vehicle.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
 No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claim 11 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. The additional limitations include obtaining the map data and storing the route data. The processor in the body of the claim does not constitute a particular machine or manufacture that is integral to the claim, either. The processor is considered generic linking.
Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

 No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Claim 11 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.  The obtaining data step and storing data referred to above as insignificant extra-solution activity, is not considered significantly more because loading is mere data gathering, or transmission of data over a network, which has been held to be routine and conventional activity. See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). MPEP 2106.05(d)(II). The processor is considered at the generic linking technology.
CONCLUSION
Thus, since claim 11: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.

Claim 12 is considered part of the insignificant extra solution data gathering.
Claim 13 is considered part of the abstract idea. Determining a kinematic feasibility based on a temporal restriction is similar to a human reading the map and information of traffic to determine feasibility of a route.
Claim 13 is considered part of the abstract idea, estimating a likelihood that a vehicle will be able to perform a driving action prior to a certain time is similar to a human estimating if driving on the highway to reach a destination before rush hour is feasible. 
Claim 15-17 are considered part of the abstract idea, determining kinematic feasibility based on a cost of a maneuver is similar to a human calculating a cost of different maneuvers. This could also be a mathematical process with computation of cost values.
Claim 18-20 are considered part of the abstract idea, determining a route based on a set of rules is similar to a human reading the rules and making determination about the best route based on the set of rules and hierarchies.
Claims 21-23 are considered a part of the insignificant extra-solution data gathering.
For claims 12, 21-23, see art rejection for evidence of Well-understood, routine and conventional nature of labeling of states in a behavior tree. For claim 12, see art rejection for evidence of well-understood, nature of the program flow and control, as well as structure of the behavior tree. Furthermore, for sending commands MPEP 2106.05(d)(II) states that Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10, 11, 12, 15, 16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Udagawa (US20190265695).

Regarding claim 1, Udagawa teaches a method of operating a vehicle in an autonomous driving mode, the method comprising:
receiving, by one or more processors of the vehicle, sensor data of the environment around the vehicle from one or more sensors of the vehicle ([0064] disclosing sensor data for collecting information around the vehicle such as a wall or a white line or a curve “environment around the vehicle”);
determining, by the one or more processors, a plurality of possible paths for a given driving maneuver in order to follow a planned trajectory along a route([0087]-[0089] disclosing determining if a target path satisfies a safety margin, if the safety margin is not satisfied, a new target path is created. This is interpreted as determining a plurality of possible paths for a given driving maneuver in order to follow a planned target trajectory along a route);
determining, by the one or more processors based on the received sensor data and the plurality of possible paths, a kinematic feasibility of each possible path according to a kinematic model of the vehicle ([0087]-[0090] disclosing determining whether a path safety margin is satisfied with respect to the size of the vehicle “kinematic model”, i.e. kinematic feasibility of each possible path according to a kinematic model of the vehicle);
selecting, by the one or more processors, a given one of the possible paths based on the kinematic feasibility and a hierarchy of stored rules, the hierarchy of stored rules being associated with one or more of lane indicators, physical road components or restrictions of the vehicle ([0092] disclosing the target vehicle adopting the target path. [0087]-[0090] disclosing the target vehicle is chosen based on kinematic model of the vehicle and based on making a lane change from a merge lane “lane indicators”, i.e. based on kinematic feasibility and a hierarchy of stored rules associated with at least a lane indicator); and
causing the vehicle to perform a selected driving operation in the autonomous driving mode to follow the given path in accordance with the kinematic feasibility and the hierarchy of stored rules ([0087]-[0092] disclosing following the target path based on the kinematic feasibility and hierarchy of stored rules).

Regarding claim 2, Udagawa teaches the method of claim 1, wherein the kinematic feasibility is determined according to a swept volume of the vehicle in accordance with each possible path ([0087]-[0090] disclosing determining whether a path safety margin is satisfied with respect to the size of the vehicle “kinematic model”, i.e. kinematic feasibility of each possible path according to a kinematic model of the vehicle. The size of the vehicle going around the curve is interpreted as the swept volume).

Regarding claim 3, Udagawa teaches the method of claim 2, wherein the swept volume includes one or more articulating sections of the vehicle ([0067]-[0068] disclosing the size of the vehicle “swept volume” includes the size of the towed vehicle attached to the vehicle “articulating section”).

Regarding claim 4, Udagawa teaches the method of claim 1, wherein the hierarchy of stored rules ranks one or more of different lane line types, curb configurations or road shoulder types ([0087]-[0090] disclosing the hierarchy of stored rules ranks one or more different lane types such as a merge lane. See also [0074]-[0075] disclosing determining the curve of the road in order to determine if a turn can be completed without protruding outside the road. This is interpreted as protruding onto a shoulder or over a curb or a wall as determined by map information, see [0063]-[0064] disclosing map information includes lane shape, travel lanes, walls, signs...).

Regarding claim 5, Udagawa teaches the method of claim 1, wherein selecting the given path based on the hierarchy of stored rules includes ranking paths based on expected violation of one or more of the rules ([0074]-[0075] disclosing determining the curve of the road in order to determine if a turn can be completed without protruding outside the road, this is interpreted as violating a rule of staying on a road and thus another path is selected based on expected violation of the rules).

Regarding claim 6, Udagawa teaches the method of claim 1, wherein determining the kinematic feasibility of each possible path includes evaluating a maneuver cost associated with that path ([0087]-[0090] disclosing a safety margin “maneuver cost” associated with the path based on the size of the object and the wheelbase during a turning maneuver).

Regarding claim 7, Udagawa teaches the method of claim 6, wherein evaluating the maneuver cost includes evaluating one or more of a number of turns, occlusions, weather limitations, neighborhood type or temporal restrictions ([0087]-[0090] disclosing a safety margin “maneuver cost” associated with the path based on the size of the object and the wheelbase during a turning maneuver, I.e. evaluating one or more number of turns).

Regarding claim 10, Udagawa teaches the method of claim 1, further comprising pre-planning for when to change lanes in advance of the selected driving operation ([0087] disclosing a target path for making a lane change, i.e. pre-planning for when to change a lane in advance of the selected driving operation).

Regarding claim 11, Udagawa teaches a method of determining an overall route for a vehicle to operate in an autonomous driving mode, the method comprising:
obtaining, by one or more processors of a computing system, at least one map comprising roadgraph information between a starting point and a destination of the overall route for the vehicle to operate in the autonomous driving mode ([0084] disclosing determining an overall route for the vehicle from a starting point to a destination in an autonomous mode. [0087] disclosing creating a target route by referring to map information);
determining, by the one or more processors, whether any segments of the overall route are restricted to the vehicle ([0087]-[0089] disclosing determining if a target path satisfies a safety margin, if the safety margin is not satisfied, a new target path is created. This is interpreted as determining a plurality of possible paths for a given driving maneuver in order to follow a planned target trajectory along a route. A path that does not satisfy the safety margin is a restricted to the vehicle);
determining, by the one or more processors, an initial trajectory along the overall route based on determining whether any segments are restricted to the vehicle ([0087]-[0089] disclosing determining if a target path satisfies a safety margin, if the safety margin is not satisfied, a new target path is created. This is interpreted as determining a plurality of possible paths for a given driving maneuver in order to follow a planned target trajectory along a route. A path that does not satisfy the safety margin is a restricted to the vehicle. An initial path can be a path associated with a first target path which may be restricted or not depending on the map, sensor and size information);
determining, by the one or more processors for the initial trajectory, a plurality of possible paths for a given driving maneuver by the vehicle ([0087]-[0089] disclosing determining if a target path satisfies a safety margin, if the safety margin is not satisfied, a new target path is created. This is interpreted as determining a plurality of possible paths for a given driving maneuver in order to follow a planned target trajectory along a route. A path that does not satisfy the safety margin is a restricted to the vehicle. An initial path can be a path associated with a first target path which may be restricted or not depending on the map, sensor and size information);
determining, by the one or more processors based on the plurality of possible paths, a kinematic feasibility of each possible path according to a kinematic model of the vehicle ([0087]-[0090] disclosing determining whether a path safety margin is satisfied with respect to the size of the vehicle “kinematic model”, i.e. kinematic feasibility of each possible path according to a kinematic model of the vehicle);
selecting, by the one or more processors, a given one of the possible paths based on the kinematic feasibility and a hierarchy of rules, the hierarchy of rules being associated with one or more of lane indicators, physical road components or restrictions of the vehicle ([0092] disclosing the target vehicle adopting the target path. [0087]-[0090] disclosing the target vehicle is chosen based on kinematic model of the vehicle and based on making a lane change from a merge lane “lane indicators”, i.e. based on kinematic feasibility and a hierarchy of stored rules associated with at least a lane indicator);
generating, by the one or more processors, a final trajectory for the vehicle based on the given path ([0087]-[0092] disclosing following the target path based on the kinematic feasibility and hierarchy of stored rules); 
storing the final trajectory in memory ([0087]-[0092] disclosing the vehicle following the target path based on the kinematic feasibility and hierarchy of stored rules, this is interpreted as storing the target path in memory to send it to the vehicle to follow it).

Regarding claim 12, Udagawa teaches the method of claim 11, further comprising transmitting the final trajectory to the vehicle for operating in the autonomous driving mode ([0087]-[0092] disclosing the vehicle following the target path based on the kinematic feasibility and hierarchy of stored rules, this is interpreted as transmitting the final path to the vehicle to follow it).

Regarding claim 15, Udagawa teaches the method of claim 11, wherein determining the kinematic feasibility of each possible path includes evaluating a maneuver cost associated with that path ([0087]-[0090] disclosing a safety margin “maneuver cost” associated with the path based on the size of the object and the wheelbase during a turning maneuver).

Regarding claim 16, Udagawa teaches the method of claim 15, wherein the maneuver cost is based on one or more of a number of turns, occlusions, weather limitations, neighborhood type or temporal restrictions ([0087]-[0090] disclosing a safety margin “maneuver cost” associated with the path based on the size of the object and the wheelbase during a turning maneuver, I.e. evaluating one or more number of turns).


Regarding claim 18, Udagawa teaches method of claim 11, wherein the hierarchy of rules includes a set of rules relating to items or objects along the roadway ([0088] disclosing a safety margin relating to a distance from a surrounding object, i.e., a set of rules relating to items or objects along the roadway).

Regarding claim 19, Udagawa teaches the method of claim 18, wherein the items or objects include one or more of different lane line types, curb configurations or road shoulder types ([0087]-[0090] disclosing the hierarchy of stored rules ranks one or more different lane types such as a merge lane. See also [0074]-[0075] disclosing determining the curve of the road in order to determine if a turn can be completed without protruding outside the road. This is interpreted as protruding onto a shoulder or over a curb or a wall as determined by map information, see [0063]-[0064] disclosing map information includes lane shape, travel lanes, walls, signs...).

Regarding claim 20, Udagawa teaches the method of claim 11, wherein selecting the given path based on the hierarchy of rules includes ranking paths based on expected violation of one or more rules in the hierarchy ([0074]-[0075] disclosing determining the curve of the road in order to determine if a turn can be completed without protruding outside the road, this is interpreted as violating a rule of staying on a road and thus another path is selected based on expected violation of the rules).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable by Udagawa (US20190265695) in view of Mehdi (US20200290619).
Regarding claim 8, Udagawa teaches the method of claim 6. Udagawa does not teach wherein evaluating the maneuver cost includes analyzing a cost for missing a turn, missing an exit, or missing a lane change.
Mehdi teaches wherein evaluating the maneuver cost includes analyzing a cost for missing a turn, missing an exit, or missing a lane change ([0049] disclosing calculating a cost for missing a turn by taking an alternative route when the cost to take a primary route is excessive).
Udagawa and Mehdi are analogous art because they are in the same field of endeavor, autonomous vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Udagawa to incorporate the teaching of Mehdi of wherein evaluating the maneuver cost includes analyzing a cost for missing a turn, missing an exit, or missing a lane change in order to avoid a route with an excessive cost maneuver (Mehdi [0049]).

Regarding claim 9, Udagawa teaches the method of claim 1. Udagawa does not teach wherein selecting the given path is further based on a likelihood of the vehicle becoming stuck for one or more of the possible paths.
Mehdi teaches wherein selecting the given path is further based on a likelihood of the vehicle becoming stuck for one or more of the possible paths ([0050] disclosing if the primary route is of high cost due to a vehicle blocking the road without an opportunity to pass, the vehicle may choose an alternative route to the destination).
Udagawa and Mehdi are analogous art because they are in the same field of endeavor, autonomous vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Udagawa to incorporate the teaching of Mehdi of wherein selecting the given path is further based on a likelihood of the vehicle becoming stuck for one or more of the possible paths in order to avoid a route with an excessive cost maneuver (Mehdi [0049]).

Regarding claim 17, Udagawa teaches the method of claim 15. Udagawa does not teach wherein the maneuver cost includes a likelihood of the vehicle becoming stuck.
Mehdi teaches wherein selecting the given path is further based on a likelihood of the vehicle becoming stuck for one or more of the possible paths ([0050] disclosing if the primary route is of high cost due to a vehicle blocking the road without an opportunity to pass, the vehicle may choose an alternative route to the destination).
Udagawa and Mehdi are analogous art because they are in the same field of endeavor, autonomous vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Udagawa to incorporate the teaching of Mehdi of wherein selecting the given path is further based on a likelihood of the vehicle becoming stuck for one or more of the possible paths in order to avoid a route with an excessive cost maneuver (Mehdi [0049]).

Claims 13, 14, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable by Udagawa (US20190265695) in view of Voznesensky (US20200200553).
Regarding claim 13, Udagawa teaches the method of claim 11. Udagawa does not teach wherein determining the kinematic feasibility of each possible path includes evaluating at least one of a temporal restriction or a legal restriction. However, Udagawa teaches determining kinematic feasibility ([0087]-[0090] disclosing determining whether a path safety margin is satisfied with respect to the size of the vehicle “kinematic model”, i.e. kinematic feasibility of each possible path according to a kinematic model of the vehicle. The size of the vehicle going around the curve is interpreted as the swept volume). 
Voznesensky teaches wherein determining the kinematic feasibility of each possible path includes evaluating at least one of a temporal restriction or a legal restriction ([0018] disclosing evaluating temporal data “temporal restrictions” when determining a route for the vehicle).
Udagawa and Voznesensky are analogous art because they are in the same field of endeavor, autonomous vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Udagawa to incorporate the teaching of Voznesensky of wherein determining the kinematic feasibility of each possible path includes evaluating at least one of a temporal restriction or a legal restriction in order to increase the predictability of vehicle routing and to avoid routing the vehicle into unfavorable traffic, weather, or other temporary conditions (Voznesensky [0024]).

 	Regarding claim 14, Udagawa teaches the method of claim 11. Udagawa does not teach wherein evaluating the temporal restriction includes estimating a likelihood that the vehicle will be able to perform a driving action prior to occurrence of the temporal restriction.
Voznesensky teaches wherein evaluating the temporal restriction includes estimating a likelihood that the vehicle will be able to perform a driving action prior to occurrence of the temporal restriction ([0018] disclosing the temporal data are time dependent condition of a roadway such as traffic, weather condition of road and construction on the road. [0024] disclosing avoiding the route with unfavorable traffic and weather, which is a temporal data depending on the day. An example is given in [0024] a highway may not be the fastest route at a certain time. It can be interpreted that the temporal restriction to the highway occurs at that certain time and the vehicle does not need to reroute in any other time, i.e. the likelihood that the vehicle will be able to perform the driving action before the occurrence of the temporal restriction).
Udagawa and Voznesensky are analogous art because they are in the same field of endeavor, autonomous vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Udagawa to incorporate the teaching of Voznesensky of wherein evaluating the temporal restriction includes estimating a likelihood that the vehicle will be able to perform a driving action prior to occurrence of the temporal restriction in order to increase the predictability of vehicle routing and to avoid routing the vehicle into unfavorable traffic, weather, or other temporary conditions (Voznesensky [0024]).

Regarding claim 21, Udagawa teaches the method of claim 11. Udagawa does not teach further comprising receiving information about restrictions or maneuver costs from one or more other vehicles that have driven along the overall route.
Voznesensky teaches further comprising receiving information about restrictions or maneuver costs from one or more other vehicles that have driven along the overall route ([0036] disclosing receiving temporal data “temporal restrictions” from other vehicles who have travelled along the route).
Udagawa and Voznesensky are analogous art because they are in the same field of endeavor, autonomous vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Udagawa to incorporate the teaching of Voznesensky of receiving information about restrictions or maneuver costs from one or more other vehicles that have driven along the overall route in order to increase the predictability of vehicle routing and to avoid routing the vehicle into unfavorable traffic, weather, or other temporary conditions (Voznesensky [0024]).

Regarding claim 22, Udagawa teaches the method of claim 21. Udagawa does not teach wherein receiving the information includes receiving information about actions either taken or attempted by a given vehicle.
Voznesensky teaches wherein receiving the information includes receiving information about actions either taken or attempted by a given vehicle ([0036] disclosing receiving GPS traces received from vehicles traversing the roadway. The GPS trace is interpreted as an action taken by a given vehicle, i.e. traveling to a location).
Udagawa and Voznesensky are analogous art because they are in the same field of endeavor, autonomous vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Udagawa to incorporate the teaching of Voznesensky of wherein receiving the information includes receiving information about actions either taken or attempted by a given vehicle in order to increase the predictability of vehicle routing and to avoid routing the vehicle into unfavorable traffic, weather, or other temporary conditions (Voznesensky [0024]).

Regarding claim 23, Udagawa teaches the method of claim 21. Udagawa does not teach wherein receiving the information includes receiving information observed by a given vehicle about an action taken by a different vehicle. 
Voznesensky teaches wherein receiving the information includes receiving information observed by a given vehicle about an action taken by a different vehicle ([0036] disclosing receiving road conditions from drivers or other observers. Other observers are interpreted to be drivers who observe other drivers or other vehicles on the road. Road conditions as described in [0018] can be traffic conditions. Thus, the observed action taken by different vehicles may be driving slow due to traffic jam). 
Udagawa and Voznesensky are analogous art because they are in the same field of endeavor, autonomous vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Udagawa to incorporate the teaching of Voznesensky of wherein receiving the information includes receiving information observed by a given vehicle about an action taken by a different vehicle in order to increase the predictability of vehicle routing and to avoid routing the vehicle into unfavorable traffic, weather, or other temporary conditions (Voznesensky [0024]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20180143643 disclosing a no go roadway for vehicles Fig 15.
US20180259957 disclosing lane width restriction and speed restriction for routes.
US20180129220 disclosing hierarchies for routing rules.
US2017 0247054 disclosing determining a turn ability based on turn radius of trailer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664